Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated cases, Erwin B. Patterson, Jr., seeks to appeal the district court’s orders cumulatively dismissing all defendants from this civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Patterson v. City of Chesapeake, No. 2:07-cv-00611-RAJ-FBS (E.D. Va. June 20, 2008; Aug. 8, 2008; filed Sept. 30 & entered Oct. 2, 2008). We further grant Patterson’s motion to proceed on appeal in forma pau-peris, but deny his motion to admit new evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.